Title: From Thomas Jefferson to James Leander Cathcart, 22 January 1806
From: Jefferson, Thomas
To: Cathcart, James Leander


                        
                            Jan. 22. 06.
                        
                        Th: Jefferson presents his compliments to mr Cathcart: he does not know whether he reads the Arabic
                            language or character: but if he does Th:J. asks the favor of him to acquaint him with the matter of the inclosed
                        letter.
                    